Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Response to Election/Restriction filed May 31, 2022.
Claims 1-20 are pending.

Election/Restrictions
Applicant’s election (without traverse) of Group IV (claims 1-6, 10 and 14) in the reply filed on May 31, 2022 is acknowledged.   
Claims 7-9, 11-13, 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on May 31, 2022.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 1-6, 10 and 14 have been examined on the merits as detailed below:

Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed May 4, 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
Applicant’s IDS filed January 27, 2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.

Drawings
The Drawings filed January 9, 2020 are acknowledged and have been ACCEPTED by the Examiner.  The Examiner also acknowledges Applicant’s Petition under 37 C.F.R. 1.84(b)(2) to Accept Color Drawings.  See Petition filed January 9, 2020.  The Petition has been GRANTED.  See correspondence filed April 26, 2021.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being obvious over Jarvie et al. (Nature Neuroscience, 2017 Vol. 20:167-169) (submitted and made of record on the IDS filed May 4, 2020).
The claims are drawn to a method of reducing sodium appetite in a subject in need thereof, the method comprising: inhibiting a plurality of prodynorphin (PDYN)-positive neurons in the pre-locus coeruleus (pre-LCPDYN neurons) of the subject, thereby reducing sodium appetite in the subject.
Jarvie et al. teach a method of reducing salt appetite comprising inhibiting hydroxysteroid dehydrogenase (HSD2)-expressing neurons in the NTS using the CNO-responsive inhibitory receptor, hM4Di.  See Abstract, for example.  It is noted that the injection of viral vector expressing hM4Di revealed three distinct terminal fields, including the ventral bed nucleus of the stria terminalis, the medial subdivision of the central lateral parabrachial nucleus and the pre-locus coeruleus.  See Figure 3.
Regarding those claims that recite determining sodium intake in the subject before or after inhibiting the plurality of pre-LCPDYN neurons of the subject, Applicant is reminded that it is held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.  In other words, it is not inventive to discover the optimum or workable ranges by routine experimentation and optimization.
Jarvie et al. teach that sodium appetite/intake/ingestion is reduced by at least 50%.  See Figure 1 and Supplementary Figure 1, for example.
Jarvie et al. also teach that at least 50% of the plurality of pre-LCPDYN neurons express forkhead box protein P2 (FOXP2).  See Figures 3b and 3c and Supplementary Figures 8 and 9. 
Before the effective filing date of the claimed invention, deciphering the neuronal circuits that drive salt seeking behavior by studying the effect of manipulation of neuron activity on salt appetite was highly studied is the prior art.  A method of reducing sodium appetite in a subject in need thereof, the method comprising: inhibiting a plurality of prodynorphin (PDYN)-positive neurons in the pre-locus coeruleus (pre-LCPDYN neurons) of the subject, thereby reducing sodium appetite in the subject was routinely performed in the art.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosure of Jarvie et al.
A person of ordinary skill in the art would have been motivated to inhibit HSD2 neurons in the nucleus of solitary tract in the subject because the prior art taught that HSD2 neurons in the NTS increase salt intake and likely contribute to the development of sodium appetite, and inhibiting the HSD2 neurons in the NTS in the subject reduces salt intake and appetite. 
The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosure of the prior art reference of Jarvie et al.


******
  Claims 1-6, 10 and 14 are rejected under 35 U.S.C. 103 as being obvious over Thesis by Eleanor Clotilde Sandhu, Institute of Clinical Sciences, Imperial College London, issue date October, 2016.
The claims are as described above. 
Eleanor Clotilde Sandhu teach a method of reducing sodium appetite and intake in a subject in need thereof, the method comprising optogenetic inhibition of the ventral tegmental area (VTA) of dopamine neurons.  See Chapter 3 and Figure 3.8, for example. 
Eleanor Clotilde Sandhu does not teach inhibiting a plurality of prodynorphin (PDYN)-positive neurons in the pre-locus coeruleus (pre-LCPDYN neurons) of the subject.  However, the reference teaches an area that has been consistently implicated in salt appetite is the pre-locus coeruleus (pre-LC) and inner division of the external lateral parabrachial nucleus (PBel inner) which contain cells that become c-fos positive during salt appetite and may be identified by their expression of the transcription factor Forkhead box protein 2 (FoxP2). FoxP2+ cells in the pre-LC project to sites including the ventral pallidum (VP), hypothalamic nuclei and the VTA.  
Regarding those claims that recite comprising determining sodium intake in the subject before or after inhibiting the plurality of pre-LCPDYN neurons of the subject, Applicant is reminded that it is held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.  In other words, it is not inventive to discover the optimum or workable ranges by routine experimentation and optimization.
Before the effective filing date of the claimed invention, deciphering the neuronal circuits that drive salt seeking behavior by studying the effect of manipulation of neuron activity on salt appetite was highly studied is the prior art.  A method of reducing sodium appetite in a subject in need thereof, the method comprising: optogenetic inhibition of VTA dopamine neurons in a subject was routinely performed in the art.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Eleanor Clotilde Sandhu.
A person of ordinary skill in the art would have been motivated to use the method of Eleanor Clotilde Sandhu to inhibit a plurality of prodynorphin (PDYN)-positive neurons in the pre-locus coeruleus (pre-LCPDYN neurons) of the subject since it is well-known that the pre-locus coeruleus area is implicated in salt appetite as evidenced by the teachings and suggestions of Eleanor Clotilde Sandhu. 
The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosure of the prior art reference of Eleanor Clotilde Sandhu.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/           Primary Examiner, Art Unit 1635